Citation Nr: 1210464	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-44 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc changes, moderate to severe neural foraminal stenosis at L5-S1, and residuals of compression fracture at L1, claimed as a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March and June 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In an August 2009 letter, the Veteran stated that he injured his foot and ankle at Miramar Naval Air Station in active service and continued to have leg problems due to that injury.  The issue of entitlement to service connection for residuals of a foot and ankle injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not sustain a back injury, disease, or event in service. 
 
2.  Symptoms of a back disorder were not chronic in service.

3.  Symptoms of a back disorder have not been continuous since service separation.

4.  The Veteran's currently diagnosed low back disorder is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to include degenerative disc changes, moderate to severe neural foraminal stenosis at L5-S1, and residuals of compression fracture at L1, claimed as a back injury, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In a timely December 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The notice letter further described how VA determines disability ratings and effective dates.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  The RO noted that it was unable to obtain the records of two private doctors from whom the Veteran submitted statements; however, both the March 2009 rating decision and October 2009 Statement of the Case (SOC) advised the Veteran that he should submit a signed VA Form 21-4142 for those providers if he felt that the records were pertinent to his claim.  The Veteran responded in a May 2009 VCAA Notice Response that he did not have any other information or evidence to give VA to substantiate his claim.  In a separate June 2009 Statement in Support of Claim, in response to a May 2009 letter from the RO requesting additional information regarding his claim, the Veteran wrote that he wanted the RO to reconsider his claim and that he would submit any additional evidence as he received it.  Thus, the Board is satisfied that VA made reasonable efforts to obtain evidence identified as relevant by the Veteran, and no further effort to obtain private treatment records is necessary to fulfill the duty to assist.    

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for a back injury; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and 
(2) indicate that those symptoms may be associated with his active military service. 

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a back injury or disease in service, or otherwise show in-service back disorder symptoms or an in-service injury or event that could have caused a back disorder, there is no duty to provide a VA medical examination.  The service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of a back disorder in service.
 
As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of a back disorder in service and no continuity of symptoms of a back disorder since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, or any factual basis of chronic in-service symptoms or continuous post-service symptoms upon which an opinion could be based, there is no reasonable possibility that a VA examination or opinion would aid in substantiating the current claim for service connection for a back disorder.  See 38 U.S.C.A. 
§ 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's back disorder would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's back disorder and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the service connection claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Low Back Disorder

The Veteran contends that his current low back disorder was caused by active service.  Specifically, he contends that, during service in September 1972, he fell at the military base in Subic Bay.  He asserts that the residuals of that fall were exacerbated by the heavy lifting and crawling required in his assigned duties while stationed at Miramar Air Station and aboard the U.S.S. Constellation.  During his tour of duty, he served as an aircraft mechanic, an airframe mechanic, and a supply clerk.  He states that, as a mechanic, his duties entailed heavy lifting and crawling into small spaces, he had to lift heavy equipment and parts and access various spaces in the aircrafts to repair or replace parts, he had to carry aircraft hooks, arresting gears, air compressors, and aircraft parts weighting 50 to 500 pounds, that he retrieved equipment by means of a stairwell from a repair area 6 or 7 floors below the flight deck, and that elevators were not available for moving the equipment from that area.  Finally, he contends that as a supply clerk he had to deliver heavy equipment to various shops on and off the ship.    

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease occurred during service, and that the weight of the evidence demonstrates that back disorder symptoms were not chronic in service.  The service treatment records do not demonstrate the presence of symptoms of a back disorder, including no evidence of chronic symptoms of a back disorder during service, and do not demonstrate any relevant injury or disease in service.  The July 1974 service separation examination report shows a normal examination of the spine, and there are no service treatment records documenting complaints of or treatment for back pain or other injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that back disorder symptoms have not been continuous since service separation in July 1974.  Following service separation in July 1974, the evidence of record shows no complaints, diagnosis, or treatment for a back disorder until 2005.  The absence of post-service complaints, findings, diagnosis, or treatment for over 30 years after service is one factor that tends to weigh against a finding of continuous back disorder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

Other evidence of record showing that back disorder symptoms have not been continuous since service separation includes post-service January and August 2009 VA treatment notes that indicate a history of back pain for 12 to 15 years, dating its inception to the early or mid-1990s, still many years after separation from service.  In addition, a separate January 2009 VA treatment note indicates that the Veteran had severe back problems, including a herniated disc, for 10 plus years, also placing inception of the back problems well after separation from service.  

The Board also finds that the weight of the evidence demonstrates that low back arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2011) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion is noncompensable).  The evidence shows the first assessment of arthritis more than 30 years after service in 2005.  For these reasons, the Board finds that arthritis, first diagnosed in 2005, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

With regard to the Veteran's assertions that his current low back disorder is related to active service, the Board finds that, while the Veteran is competent to report the onset of his back disorder symptoms (such as back pain), his recent report of continuous back disorder symptoms since service in the context of his December 2008 service connection claim is inconsistent with, and outweighed by, the other lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's more recent statements as to continuous back disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous negative service separation examination findings in July 1974, an absence of post-service complaints, findings, or treatment of the back until 2005, and his own histories during VA treatment in 2009 of back problems only since the 1990s.  The histories presented during treatment are especially probative because they were made for the purpose of obtaining treatment of the back.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current low back disorder and his military service, including no credible evidence of continuity of symptomatology of a low back disorder which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a low back disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic low back disorder symptoms and post-service low back disorder symptoms.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a low back disorder, to include degenerative disc changes, moderate to severe neural foraminal stenosis at L5-S1, and residuals of compression fracture at L1, claimed as a back injury, is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


